If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     February 1, 2022
                Plaintiff-Appellee,

v                                                                    No. 353821
                                                                     Kent Circuit Court
JAMAR TERRELLE PURDLE,                                               LC No. 19-003606-FC

                Defendant-Appellant.


Before: CAMERON, P.J., and M. J. KELLY and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

        I concur in affirming defendant’s convictions for the reasons set forth in the majority
opinion. I also concur as to sentencing, but only because I am bound by the decision of this Court
in People v Posey, 334 Mich App 338; 964 NW2d 862 (2020), which held that sentences within
the guidelines range may not be challenged on proportionality grounds unless in the context of a
constitutional claim.1 Posey is now before the Michigan Supreme Court, which has scheduled oral
argument on the application.2 Should that decision be reversed and defendant’s case remanded to
us, I would grant resentencing in light of two circumstances.

        First, the guidelines of 650 months to 1050 months provides a minimum sentencing range
so broad, i.e., 61 years, that it provides no meaningful guidance to the sentencing court. The
guidelines are intended to be advisory but it is difficult to discern how a range of more than six
decades provides any advice or guidance to the sentencing court other than that it may impose any
sentence without concern for appellate review. And to hold that any sentence within a 61-year
range is appeal-proof runs counter to the foundational cases defining appellate review of sentences.




1
 I also agree with the majority that defendant’s sentence does not constitute cruel or unusual
punishment.
2
    People v Posey, ___ Mich ___; 964 NW2d 362 (2021).



                                                -1-
See People v Coles, 417 Mich 523; 339 NW2d 440 (1983); People v Lockridge, 498 Mich 358;
870 NW2d 502 (2015); People v Steanhouse, 500 Mich 453; 902 NW2d 327 (2017).

       Second, the minimum sentence of 58 years largely eliminates any realistic possibility of
parole within the defendant’s lifetime.3 Per People v Merriweather, 447 Mich 799; 527 NW2d
460 (1994), that does not necessarily render the sentence improper. However, given the
defendant’s age, 31, I would conclude that a proportional sentence requires a realistic and not
merely a theoretical chance of parole review at some point—even if only decades hence. For a
prisoner to live to 89 is extremely rare and rarer the longer the person has been imprisoned.4

        In light of the decision in Posey, I must concur in denying defendant sentence review, but
if that case is reversed by the Supreme Court and this case remanded to us, I would grant a
resentencing.

                                                            /s/ Douglas B. Shapiro




3
 The guidelines provide for a minimum term as high as 90 years, a sentence which would prevent
even a theoretical chance of parole.
4
  As of 2019, less than one percent of Michigan’s prison population was older than 80 years.

(accessed January 26, 2022). The United States Sentencing Commission defines a life sentence as
470 months (or just over 39 years) to reflect the average life expectancy of federal criminal
offenders.        
(accessed January 26, 2022).


                                               -2-